Case 3:18-cv-30143-MGM Document 76-3 Filed 01/04/21 Page 1 of 5




                      EXHIBIT C
        
                       Case  3:18-cv-30143-MGM Document 76-3 Filed 01/04/21 Page 2 of 5




                                            UNITED STATES DISTRICT COURT
                                             DISTRICT OF MASSACHUSETTS
             ____________________________________
                                                        )
             GRACIE WHITE f/k/a                         )
             GRACIE DORNEUS,                            )
                Individually and on behalf of a class   )          C.A. No. 3:18-CV-30143-MGM
                of persons similarly situated,          )
                                                        )
                      Plaintiff,                        )
                                                        )
             v.                                         )
                                                        )
             ALLY FINANCIAL INC.,                       )
                                                        )
                      Defendant.                        )
             ___________________________________ )

               PLAINTIFF’S ANSWERS TO DEFENDANT’S FIRST SET OF INTERROGATORIES

                       The plaintiff, Gracie White, responds to Defendant’s interrogatories as follows:

                                               PRELIMINARY STATEMENT

                       The Specific Objections and Answers set forth below and the information Plaintiff

             provides therein are based upon information now available to Plaintiff after having made diligent

             efforts to ascertain information responsive to the specific Interrogatories. Plaintiff may, in the

             future, identify or determine additional information responsive to the Interrogatories or relative

             to Plaintiff’s Answers to the specific Interrogatories. Plaintiff reserves the right at any time to

             revise, correct, add to, supplement, modify, or clarify the Answers set forth below or the

             information contained therein, although Plaintiff does not hereby undertake to do so except to the

             extent required by the Federal Rules of Civil Procedure.

                                         SPECIFIC OBJECTIONS AND ANSWERS

             INTERROGATORY NO. 1: Identify all individuals who may possess knowledge of the facts

             alleged in the Complaint.



                                                                1
        
                       Case  3:18-cv-30143-MGM Document 76-3 Filed 01/04/21 Page 3 of 5




                         OBJECTION: Plaintiff objects to this Interrogatory as calling for speculation.
                         Subject to and without waiving this objection, Plaintiff answers:

                         ANSWER: I have knowledge regarding the facts alleged in the Complaint, and I
                         believe that Ally Financial, Inc. does too.


             INTERROGATORY NO. 2: Identify and describe in detail all communications between You

               or Your agents and Ally concerning the Vehicle, the Loan, the RISC, or the Repossession

               Notice.

                       OBJECTION: Plaintiff objects to this Interrogatory as overly broad and
                       reasonably calculated to lead to the discovery of admissible evidence. Subject to
                       and without waiving this objection, Plaintiff answers:

                       ANSWER: Please see communications I am producing in response to Defendant’s
                       Document Requests.

                         INTERROGATORY NO. 3: Identify all facts which support, refer to, or provide a

               basis for Your allegations that Ally in any way violated the Massachusetts Commercial Code.

               To the extent that You contend that You are not aware of all of the information

               responsive to this interrogatory because discovery is ongoing, then identify the information

               available and known to You, first, at the time of the filing of the Complaint and, second, learned

               since filing the Complaint.

                         OBJECTION: Plaintiff objects to this Interrogatory as calling for a legal
                         conclusion. Subject to and without waiving this objection, Plaintiff answers:

                         ANSWER: After Ally repossessed my vehicle, it sent me a notice that failed to tell
                         me that any deficiency I owed would be based on the fair market value of my car.
                         My understanding is that this is a violation of the Massachusetts Uniform
                         Commercial Code.

                         INTERROGATORY NO. 4: Describe and itemize the amount of damages

               and/or specific relief You are seeking from Ally and the factual basis for seeking those

               damages or other relief against Ally. To the extent that You contend that You are not aware of


                                                               2
        
                       Case  3:18-cv-30143-MGM Document 76-3 Filed 01/04/21 Page 4 of 5




               all of the information responsive to this interrogatory because discovery is ongoing, then

               identify the information available and known to You, first, at the time of the filing of the

               Complaint and, second, learned since filing the Complaint.

                        ANSWER: As a result of Ally’s notice violation, I am seeking damages in the
                        amount of 10% of the amount of my loan of $21,181.51 ($2,118.15), plus the finance
                        charge ($10,512.71), or a total of $12,630.86, which is what I understand that the
                        law provides as damages, plus a waiver of any deficiency amount Ally claims I owe.

             INTERROGATORY NO. 5: Identify every lawsuit (including court name and case name)

             in which You have ever served as a plaintiff, class representative, class member, putative class

             member, or defendant.

                        OBJECTION: Plaintiff objects to this Interrogatory as overly broad and not
                        reasonably calculated to lead to the discovery of admissible evidence. Subject to
                        and without waiving this objection, Plaintiff answers:

                        ANSWER: None.


             INTERROGATORY NO. 6: Identify any witnesses you intend to call at a trial or hearing in

             this matter.

                        ANSWER: Discovery is ongoing, and Plaintiff has not yet determined which
                        witnesses she intends to call at trial.


             INTERROGATORY NO. 7: Identify any experts used or consulted in this matter, state in

             detail the qualifications and all opinions rendered, and attach all documents, including any

             reports, which relate to the expert’s reports.

                        ANSWER: Discovery is ongoing, and Plaintiff has not yet determined which
                        witnesses she intends to call at trial.

                                                                                       
             SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY ON ___________________


             Gracie White

                                                              3
        
                       Case  3:18-cv-30143-MGM Document 76-3 Filed 01/04/21 Page 5 of 5




                                                                 As to objections,

                                                                 /s/ Raven Moeslinger
                                                                 ____________________________
                                                                 Raven Moeslinger (BBO# 687956)
                                                                 Amber Lee (BBO# 698133)
                                                                 Nicholas F. Ortiz (BBO# 655135)
                                                                 Law Office of Nicholas F. Ortiz, P.C.
                                                                 50 Congress Street, Suite 540
                                                                 Boston, MA 02109
                                                                 (617) 338-9400
                                                                 rm@mass-legal.com

                                                                 Elizabeth Ryan (BBO No. 549632)
                                                                 John Roddy (BBO No. 424240)
                                                                 Bailey & Glasser LLP
                                                                 176 Federal Street, 5th Floor
                                                                 Boston, MA 02110
                                                                 (617) 439-6730 (phone)
                                                                 (617) 951-3954 (fax)
                                                                 eryan@baileyglasser.com
                                                                 jroddy@baileyglasser.com


             Dated: December 18, 2020

                                             CERTIFICATE OF SERVICE

                     I, Raven Moeslinger, hereby certify that today I caused to be served the within on
             counsel for the defendant by email at NHestin@mcguirewoods.com.

                                                                   /s/ Raven Moeslinger




                                                             4
